Exhibit 10.1

 

 

SEALED AIR CORPORATION

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

SEALED AIR CORPORATION

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of the 6th day of
February, 2009 (the “Effective Date”) by and among SEALED AIR CORPORATION, a
Delaware corporation (the “Company”), and DAVIS SELECTED ADVISERS, L.P., GEICO
INDEMNITY COMPANY and GENERAL RE LIFE CORPORATION (individually, a “Purchaser”
and collectively, the “Purchasers”).

 

The parties hereby agree as follows:

 

1.                                      AMOUNT AND TERMS OF THE LOAN

 

1.1                               The Loan.  Subject to the terms of this
Agreement, each Purchaser agrees to lend to the Company the amount set forth
opposite each such Purchaser’s name on the Schedule of Purchasers (each, a “Loan
Amount”) against the issuance and delivery by the Company of a promissory note
or notes for the Loan Amount (each, a “Note” and collectively, the “Notes”),
which Notes will be issued under an indenture (the “Indenture”) in substantially
the form attached hereto as Exhibit A and which will have the benefit of
registration rights under a registration rights agreement (the “Registration
Rights Agreement”) in substantially the form attached hereto as Exhibit B.

 

2.                                      THE CLOSING

 

2.1                               Closing Date.  The closing of the purchase and
sale of the Notes (the “Closing”) shall be held on the Effective Date, or at
such other time as the Company and the Purchasers shall agree (the “Closing
Date”).

 

2.2                               Delivery.  At the Closing (i) each Purchaser
will deliver to the Company or to its order such Purchaser’s Loan Amount as
indicated on the Schedule of Purchasers by wire transfer of immediately
available funds for the account of the Company to account number: 5800393034 at
Bank of America NA, New York, NY, ABA number: 026009593, Reference:  Senior Note
Proceeds; and (ii) the Company shall issue and deliver to each Purchaser Notes
through the facilities of The Depository Trust Company in favor of such
Purchaser payable in the principal amount of such Purchaser’s Loan Amount.

 

3.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to each Purchaser as follows:

 

3.1                               Organization and Good Standing.  The Company
is a corporation duly incorporated, validly existing and in good standing under
the laws of the State of Delaware.  The Company has the requisite corporate
power and authority to conduct its business as it is presently being conducted
and to own and operate its properties and assets.  The Company is duly qualified
to transact business and is in good standing in each jurisdiction in which
failure to so

 

1

--------------------------------------------------------------------------------


 

qualify would have a material adverse effect on the Company and its subsidiaries
considered as one entity.

 

3.2                               Corporate Power.  The Company has and will
have at the Closing Date all requisite corporate power and authority to execute
and deliver this Agreement, the Indenture, the Notes and the Registration Rights
Agreement and to carry out and perform its obligations under the terms of this
Agreement, the Indenture, the Notes and the Registration Rights Agreement.

 

3.3                               Authorization.  All corporate action on the
part of the Company necessary for the authorization, execution, delivery and
performance of this Agreement by the Company and the performance of the
Company’s obligations hereunder, including the issuance and delivery of the
Notes, has been taken or will be taken prior to the issuance of the Notes.  This
Agreement, the Indenture, the Notes and the Registration Rights Agreement, when
executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) with respect to rights to indemnity,
federal and state securities laws.

 

3.4                               Governmental Consents.  All consents,
approvals, orders, or authorizations of, or registrations, qualifications,
designations, declarations, or filings with, any governmental authority,
required on the part of the Company in connection with the valid execution and
delivery of this Agreement, the Indenture and the Registration Rights Agreement,
the offer, sale and issuance of the Notes and the consummation of any other
transaction contemplated hereby (except such additional steps as may be required
by the Securities and Exchange Commission or the Financial Industry Regulatory
Authority in connection with transactions contemplated by the Registration
Rights Agreement, or such additional steps as may be necessary to qualify the
Notes for public offering under state securities or Blue Sky laws) shall have
been obtained and will be effective at the Closing.

 

3.5                               Private Offering by the Company.  Neither the
Company nor anyone acting on its behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any person other
than the Purchasers, each of which has been offered the Notes as a private sale
for investment.  Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of the Securities Act of 1933, as amended (the
“1933 Act”), or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.

 

3.6                               Offering.  Assuming the accuracy of the
representations and warranties of the Purchasers contained in Section 4 hereof,
the offer, issue, and sale of the Notes are and will be exempt from the
registration requirements of the 1933 Act, and have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit, or qualification requirements of all applicable state securities laws.

 

2

--------------------------------------------------------------------------------


 

3.7                               Non-Contravention. The execution and delivery
by the Company, and the performance by the Company of its obligations under,
this Agreement, the Indenture, the Notes and the Registration Rights Agreement
will not contravene any provision of applicable law or the certificate of
incorporation or by-laws of the Company or any agreement or other instrument
binding upon the Company that is material to the Company and its subsidiaries
taken as a whole, or any judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Company or any subsidiary.

 

3.8                               Information Requirement. While any of the
Notes remain “restricted securities” within the meaning of the 1933 Act, the
Company will make available, upon request, to any seller of such Notes the
information specified in Rule 144A(d)(4) under the 1933 Act, unless the Company
is then subject to Section 13 or 15(d) of the Securities Exchange Act of 1934,
as amended.

 

4.                                      REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS

 

4.1                               Purchase for Own Account.  Each Purchaser
represents that it is acquiring the Notes solely for its own account and
beneficial interest or for the account and beneficial interest of another entity
that is (i) a “qualified institutional buyer” (“QIB”) within the meaning of
Rule 144A of the 1933 Act and (ii) named on Schedule 1 hereto, in each case, for
investment and not for sale or with a view to distribution of the Notes or any
part thereof, that it or such account has no present intention of selling (in
connection with a distribution or otherwise), granting any participation in, or
otherwise distributing the same, and does not presently have reason to
anticipate a change in such intention.

 

4.2                               Information and Sophistication.  Without
lessening or obviating the representations and warranties of the Company set
forth in Section 3, each Purchaser on its own behalf, and on behalf of any
account for which it is purchasing Notes, hereby: (i) acknowledges that it has
received all the information it has requested from the Company that it considers
necessary or appropriate for deciding whether to acquire the Notes,
(ii) represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Notes and to obtain any additional information necessary to verify the
accuracy of the information given such Purchaser and (iii) further represents
that it has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risk of this investment.

 

4.3                               Ability to Bear Economic Risk.  Each Purchaser
on its own behalf, and on behalf of any account for which it is purchasing
Notes, acknowledges that investment in the Notes involves a high degree of risk,
and represents that it is able, without materially impairing its financial
condition, to hold the Notes for an indefinite period of time and to suffer a
complete loss of its investment.

 

4.4                               Further Limitations on Disposition.  Without
in any way limiting the representations set forth above, each Purchaser on its
own behalf, and on behalf of any account for which it is purchasing Notes,
further agrees not to make any disposition of all or any portion of the Notes
unless and until:

 

3

--------------------------------------------------------------------------------


 

(a)                                  There is then in effect a Registration
Statement under the 1933 Act covering such proposed disposition and such
disposition is made in accordance with such Registration Statement; or

 

(b)                                  The Purchaser shall have notified the
Company of the proposed disposition and shall have furnished the Company with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by the Company, such Purchaser shall have furnished
the Company with an opinion of counsel, reasonably satisfactory to the Company,
that such disposition will not require registration under the 1933 Act, or any
securities or blue sky laws of any applicable jurisdiction.

 

4.5                               Qualified Institutional Buyer Status.  Each
Purchaser represents that it is a QIB.

 

4.6                               Brokers and Finders.  Each Purchaser on its
own behalf, and on behalf of any account for which it is purchasing Notes,
represents and warrants that it has not employed or retained any broker, finder,
financial advisor, investment banker or other person or entity who might be
entitled to any brokerage, finder’s or other fee or commission or similar
charges in connection with the transactions contemplated by this Agreement.

 

4.7                               Authorization.  Each Purchaser represents that
(i) it has full power and authority to enter into this Agreement, (ii) all
corporate action on the part of such Purchaser necessary for the authorization,
execution, delivery and performance of this Agreement by such Purchaser and the
performance of such Purchaser’s obligations hereunder has been taken, (iii) this
Agreement, when executed and delivered by such Purchaser, shall constitute a
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) with respect to rights
to indemnity, federal and state securities laws.

 

4.8                               Authorization on Behalf of Accounts. Each
Purchaser signing this Agreement is acquiring the Notes for its own account or
for the accounts of one or more entities as to which the Purchaser is authorized
to make the acknowledgements, representations and warranties contained herein,
and to enter into this Agreement.

 

4.9                               Further Assurances.  Each Purchaser agrees and
covenants that at any time and from time to time it will promptly execute and
deliver to the Company such further instruments and documents and take such
further action as the Company may reasonably require in order to carry out the
full intent and purpose of this Agreement and to comply with state or federal
securities laws or other regulatory approvals.

 

5.                                      MISCELLANEOUS

 

5.1                               Binding Agreement.  The terms and conditions
of this Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties.  Nothing in this Agreement,
expressed or implied, is intended to confer upon any third party any rights,

 

4

--------------------------------------------------------------------------------


 

remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

5.2                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

5.3                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

5.4                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

5.5                               Notices. All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed telex
or facsimile if sent during normal business hours of the recipient, if not, then
on the next business day, (c) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at Sealed Air Corporation, 200 Riverfront Boulevard, Elmwood
Park, New Jersey 07407, telephone number (201) 703-4110, facsimile number (201)
703-4219, Attention: Chief Financial Officer, with copies to: (a) Sealed Air
Corporation, 200 Riverfront Boulevard, Elmwood Park, New Jersey 07407, telephone
number (201) 703-4145, facsimile number (201) 703-4231, Attention: General
Counsel, and (b) Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square,
New York, New York 10036, telephone number (212) 735-3000, facsimile number
(212) 735-2000, Attention: Robert Chilstrom, and to the respective Purchasers at
Davis Selected Advisers, L.P., 2949 East Elvira Road, Suite 101, Tucson, AZ
85756, telephone number: (520) 434-3771, facsimile number: (520) 434-3770,
Attention: Thomas Tays, Chief Legal Officer; Geico Indemnity Company, c/o
Berkshire Hathaway Inc., 1440 Kiewit Plaza, Omaha, NE 68131, telephone number:
(402) 978-5429, facsimile number: (402) 346 3375, Attention: Mark D. Millard;
and General Re Life Corporation, c/o Berkshire Hathaway Inc., 1440 Kiewit Plaza,
Omaha, NE 68131, telephone number: (402) 978-5429, facsimile number: (402) 346
3375, Attention: Mark D. Millard or at such other address as the Company or such
Purchasers may designate by ten (10) days advance written notice to the
Purchasers, in the case of the Company, or to the Company, in the case of a
Purchaser.

 

5.6                               Modification; Waiver.  No modification or
waiver of any provision of this Agreement or consent to departure therefrom
shall be effective unless in writing and approved by the Company and the
Purchasers.

 

5.7                               Entire Agreement.  This Agreement and the
Exhibits hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof, and no party shall be
liable or bound to any other party in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein.

 

5

--------------------------------------------------------------------------------


 

5.8                               Expenses.  Each party shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement and the transactions contemplated thereby.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this NOTE PURCHASE AGREEMENT as of
the date first written above.

 

 

COMPANY:

 

 

 

 

SEALED AIR CORPORATION

 

 

 

 

 

 

 

By:

/s/ David H. Kelsey

 

Name: David H. Kelsey

 

Title: Senior Vice President and

 

         Chief Financial Officer

 

 

 

 

 

 

 

PURCHASERS:

 

 

 

 

 

 

 

DAVIS SELECTED ADVISERS, L.P.

 

 

 

 

By:

/s/ Thomas Tays

 

Name: Thomas Tays

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

GENERAL RE LIFE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mark D. Millard

 

Name: Mark D. Millard

 

Title: Authorized Signatory

 

 

 

 

GEICO INDEMNITY COMPANY

 

 

 

 

 

 

 

By:

/s/ Mark D. Millard

 

Name: Mark D. Millard

 

Title: Authorized Signatory

 

7

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule 1:                                   List of Accounts of Davis Selected
Advisers, L.P.

 

Schedule 2:                                   Schedule of Purchasers

 

Exhibit A:                                            Form of Indenture

 

Exhibit B:                                              Form of Registration
Rights Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

List of Accounts of Davis Selected Advisers, L.P.

 

NAME & ADDRESS

 

LOAN AMOUNT

 

 

 

 

 

DAVIS NEW YORK VENTURE FUND

 

105,000,000

 

 

 

 

 

SELECTED AMERICAN SHARES

 

25,000,000

 

 

 

 

 

METROPOLITAN SERIES FUND, INC. — DAVIS VENTURE VALUE PORTFOLIO

 

10,000,000

 

 

 

 

 

JOHN HANCOCK TRUST — FUNDAMENTAL VALUE TRUST

 

5,000,000

 

 

 

 

 

JOHN HANCOCK FUND II — FUNDAMENTAL VALUE TRUST

 

5,000,000

 

 

 

 

 

TOTAL

 

150,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Schedule of Purchasers

 

NAME

 

LOAN AMOUNT

 

 

 

 

 

DAVIS SELECTED ADVISERS, L.P.

 

$

150,000,000.00

 

 

 

 

 

GEICO INDEMNITY COMPANY

 

$

125,000,000.00

 

 

 

 

 

GENERAL RE LIFE CORPORATION

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Indenture

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Registration Rights Agreement

 

--------------------------------------------------------------------------------